Citation Nr: 1617581	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  04-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the right tibia and fibula.

2.  Entitlement to an effective date before March 15, 2013 for total disability based upon individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by: Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran had active military service from August 1984 to July 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2003 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2009 decision, the Board denied the Veteran's claim for an increased rating for residuals of a fracture of the right tibia and fibula.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2010, the Court vacated and remanded the Board's decision for compliance with the instructions in a Joint Motion for Remand (JMR).  

In October 2010, and October 2012, the Board remanded the case to the RO for additional development.  In response, the RO has provided the Veteran a VA Form 21-8940, obtained updated treatment records, afforded the Veteran additional examinations, and readjudicated the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further notes that the terms of the JMR requested additional Reasons and Bases concerning specified evidentiary items, which is accomplished below.

In October 2014 and in October 2015, the Veteran's attorney raised the issue of service connection for scars from the in-service surgery for Veteran's right tibia and fibula fractures.

The issue of service connection for scars of the right leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected residuals of fracture of the right tibia and fibula, has been shown to more nearly approximate overall marked knee disability due to limitation of motion as worse as 90 degrees of flexion with flares of disability resulting in an inability to bend the knee and subjective sensation of give-way and instability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a fracture of the right tibia and fibula have been not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2003, January 2005, and June 2007.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in July 2009, April 2012, and September 2015.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in September 2003, June 2009, October 2011, and April 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Since the last VA examination in April 2014, the lay and medical evidence does not reflect a material increased severity of disability to warrant obtaining additional examination.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 C.F.R. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Rating for the Right Knee Disability

The Veteran's service-connected residuals of a fracture of the right tibia and fibula have been rated pursuant to Diagnostic Code 5262, for impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that diagnostic code a 20 percent rating is warranted when malunion is productive of moderate knee or ankle disability; and a 30 percent rating is warranted when malunion is productive of marked knee or ankle disability.  Nonunion of the tibia and fibula, with loose motion requiring a brace, warrants a 40 percent rating.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  See VAOPGCPREC 09-04 (September 17, 2004).

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.

Historically, the Veteran sustained a fracture of the right tibia and fibula during an in-service motor vehicle accident in May 1985.  It was treated surgically including placement of an intermedullary rod.  Afterwards, alignment was noted to be in good alignment both in service and then again in October 1988.  

In May 2002, private treatment records from Dr. A. Jones noted the Veteran injuring his right knee at work when he stumbled over a pallet and twisted his right knee.  The knee locked into a flexed position.  He managed to get the knee to unlock and found that the knee cooperated fairly well that day but by the next day it was tremendously swollen.  He had full extension and flexion limited to 100 degrees.  The knee was stable to stress.  X-ray of the right knee showed large effusion, which suggested internal derangement or occult injury.  There also was a slight lateral patellar tracking or mild subluxation of the patella laterally. The diagnosis was persistent effusion with right knee pain after twisting injury with locking, probable meniscus tear.  

In a September 2003 VA examination, the Veteran reported mild persistent right knee pain until he injured his right knee at work in May 2003.  He said that his right knee suddenly gave way and that he has had swelling and joint.  Since then, he had not experienced any episodes of giving way or locking.  The May 2003 episode was the only flare-up of the disability.  The Veteran did not use a brace, cane, or other corrective device.  On physical examination, there was mild swelling around the lateral aspect of the patella, but no tenderness, deformity, limitation of motion, or pain on motion.  The Veteran could squat, toe heel, hop, and bear weight on each leg without evidence of pain.  The McMurray's and Lachman's signs were negative. The diagnosis was chondromalacia of the right knee without X-ray evidence of degenerative joint disease (DJD).   

In his May 2004 notice of disagreement, the Veteran stated his right knee jumped out of joint when he placed pressure upon it.  It had been out of joint at least once in the prior year.  

VA treatment records reflect that the Veteran also has a history of gout, which affected both lower extremities.  Based upon the Board's review of the evidence, when noted by his VA care providers, the range of motion for all extremities, which includes the right knee, have been within normal limits from July 2005 to June 2014.  In May 2007, the Veteran was seen at VAMC for bilateral hip pain and he reported increasing pain limited walking to half a mile but he was able to ride a bicycle twice a week for a mile.  He had normal knee range of motion with minimal pain.  

The Veteran was afforded a VA examination in June 2009.  The Veteran complained of right knee pain and swelling.  He injured his right knee while moving a couch in May 2003.  He attributed his pain, however, to the in-service injury.  He wore a brace and used a cane when there were flares, which occurred every one to two months lasting three to seven days.  When he had a flare-up, he was unable to bend the knee.  He reported giving way and instability as well as stiffness, weakness, and incoordination.  

The Veteran had a slightly antalgic gait.  Physical examination of the right knee, demonstrated mild crepitus, abnormal motion, and mild effusion.  There was no patellar or meniscus abnormality.  The drawer test, McMurray sign, and Apley's test were negative.  Range of motion was from 0 degrees of extension to 90 degrees of flexion without evidence of pain and without additional functional limitation on repetitive testing.  An X-ray revealed no acute bony abnormalities and mild degenerative changes.  

The diagnosis was chondromalacia of the right knee with mild degenerative changes.  The examiner specifically found no instability or abnormality of the knee.  The examiner determined that the right knee disability had minimal impact on daily functioning but did have some impact on exercise and sports.  The examiner also stated Veteran has had intermittent pain and swelling of the right knee since his injury in 2003 and has had no further giving way or locking of the joint since that time.  He characterized the exam as normal except for a small joint effusion.  Overall the Veteran's functional ability did not appear to have changed significantly since the last exam in 2003.

In December 2010, an X-ray of the right knee demonstrated probable old trauma in ligament adjacent to the medial aspect of the medial femoral condyle and postoperative changes in the tibia.  The report referred to the intramedullary rod used to repair the fracture in service.  Compared with the June 2009 VA exam X-rays, there was no significant changes.  

In an October 2011 VA examination, the Veteran reported he did not have any flare-ups and his symptoms were relatively constant.  The right leg disability had not affected on his activities of daily living except for bending over.  The knee symptoms worsened if bent and better if he kept the knee straight.  He had difficulty getting in and out of his truck at work.  He missed approximately 10 days of work because of a combination of tibular and fibular pain and knee pain.  He used a cane on an intermittent basis.  

The Veteran had a Grade I fracture in service but he re-injured the right knee in 2002 when moving a couch.  He also reported dislocating his knee in 2002 but there was no medical record documenting dislocation.  He wore a brace which helped him.  The knee swelled and locked, but did not give way.   

The right leg was 1 cm. shorter than the left leg.  The range of motion was from 0 degrees to 90 degrees without change after repetition.  The Veteran reported stiffness at the end range of motion.  There was no evidence of ligamentous laxity although he had difficult with relaxation on ligamentous testing and the McMurray's test.  The examiner did not detect any evidence of lateral instability or history of recurrent subluxation.  Strength was normal and he walked with a normal gait.  

The Veteran had a third VA examination in April 2014.  The VA examiner diagnosed both right tibia and fibial impairment and degenerative joint disease of the right knee.  The Veteran reported that, after his in-service injury, in November 2002, he injured the right knee while moving a couch.  He reported that his right knee jumped out of joint.  Currently, he reported stiffness and decreased motion.  He did not report flare-ups.  He wore a brace on the right knee and walked with a cane.  He could walk to fifty yards before stopping to rest and climb one flight of stairs.  He could stand for fifteen minutes and sit for an hour.  He could not climb a ladder, kneel, or squat.  

The right knee range of motion was from 0 degrees to 95 degrees without objective evidence of painful motion or change, or additional limitation after repetition.  There was no pain, weakness, fatigability, or incoordination.  His only functional loss was less movement than normal.  Muscle strength was normal.  All joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation/ dislocation.  The examiner noted that the X-rays indicated degenerative joint disease of the right knee but there was no evidence of subluxation.

In an Administrative Decision dated August 2015, the Director of Compensation and Pension (C&P) found the Veteran entitled to consideration of a total disability rating based upon individual unemployability on an extra-schedular basis.  In so doing, the Director of C&P found that the evidence demonstrated the Veteran's inability to work since March 15, 2013 due to an inability to engage in sedentary or physical employment due to service-connected disabilities (post-operative residuals of left femur fracture, residuals of right tibia and fibula fracture, chondromalacia of the left knee, left leg scars and residuals of left elbow laceration), which caused difficulty with walking, standing, climbing and an inability to sit for more than one hour.

After a careful review of the evidence, the Board finds that the criteria for a 30 percent rating, but no higher, for residuals of a fracture of the right tibia and fibula have been met for the relevant appeal period. 

At the outset, the Board notes that the Veteran has a history of gout, a nonservice-connected disability, and that he also suffered another knee injury post service.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, there are no medical findings or opinion differentiating those right knee symptoms associated with the gout and post-service injury from those symptoms associated with the residuals of the fracture of the right tibia and fibula.  As such, the Board will attribute all right knee symptomatology to the service-connected residuals of a fracture of the right tibia and fibula.

To warrant a higher rating under Diagnostic code 5252, there must be evidence of malunion of the tibia and fibula with marked knee or ankle disability (for a 30 percent rating) or nonunion of the tibia and fibula (for a 40 percent rating).  Nonunion is the "failure of the ends of a fractured bone to unite."  Dorland's Illustrated Medical Dictionary (31st ed. 2007) at 130.  

Notably, the term "marked" is not defined in the Rating Schedule.  However, the Board observes that the Veterans Benefits Administration (VBA) has determined that the "term" marked as it pertains to the ankle, as used in DC 5271 and 5262, involves broad language that does not explicitly include consideration of any particular symptomatology.  VBA Adjudication Manual M21-1, Part III.iv.4.A.3.I.

With regard to the right knee motion, the Veteran has had full extension and, at its worse, flexion has been limited to 90 degrees on examination.  However, the Veteran has described an inability to bend the knee during flares of disability which could occur every one to two months and last three to seven days in duration.  The Veteran is clearly competent to describe the outwardly visible lack of knee bending.  While his description is not precise in terms of loss of degrees, the Veteran's description is specific enough to allow the Board to determine that there is significant motion loss during flares of disability.

With respect to instability, all stability tests on VA examination have been normal.  However, the Veteran describes a subjective sensation of give-way and instability during flares of disability.  He utilizes a cane and knee brace due to the subjective sensations.

Additionally, the Veteran's right lower extremity disability results in functional limitations involving limitation of walking, standing, sitting and stair climbing pain, due to stiffness, pain, weakness and incoordination which, as discussed above, has factored into the Director of C&P's determination to award TDIU on an extraschedular basis.

Taking all of these factors into account, including consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's service-connected residuals of fracture of the right tibia and fibula, has been shown to more nearly approximate overall marked knee disability due to limitation of motion as worse as 90 degrees of flexion with flares of disability resulting in an inability to bend the knee and subjective sensation of give-way and instability.  Thus, the criteria for a 30 percent rating have been met.

However, the Board finds that the criteria for a 40 percent rating have not been met for any time during the appeal period as there is no medical evidence of nonunion of the tibia or fibula.  Further, while it has been established that the Veteran experiences instability and give-way symptoms, there is no clinical evidence of loose movement of the tibia and fibula.  To the extent the Veteran describes otherwise, the Board places greater probative weight to the medical examiner findings as these professionals have greater expertise and training than the Veteran to evaluate actual non-union and loose movement of the tibia and fibula.

The Board further observes that the Veteran has been measured as having a 1 cm. shortness of the right lower extremity.  This leg length discrepancy falls well short of the criteria for a separate rating based upon shortening of the lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (a 10 percent rating warranted for lower extremity shortening of at least 11/4 inches (3.2 cms.).

In so holding, the Board finds no additional schedular criteria which would warrant a higher rating still.  The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  As discussed above, the Board has relied upon these factors, in part, to award a higher rating based upon the approximating principles of 38 C.F.R. § 4.7.  Any further consideration of these factors would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

The Board acknowledges that the Veteran's attorney argues the 2014 VA examiner characterized the Veteran's right leg disability as significant and he is totally disabled for employment because of the right leg disability.  The examiner's remarks, however, are discussing all of the Veteran's disabilities as significant enough combined to prevent the Veteran from gainful employment and did not single out the right leg disability as a predominant or major factor.  In any event, the use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  Nonetheless, the Board has determined that the Veteran's right knee has demonstration "marked" knee disability.

Finally, Diagnostic Code 5262 also contemplates a rating if the tibia and fibula disability cause an ankle disability.  The medical evidence does not suggest the Veteran's right ankle has a disability as a result of the tibia and fibula fracture.  He has never sought treatment for the right ankle and the Board understands the Veteran it is only the right knee that has a disability as a result of the fracture.  Accordingly, a higher rating under Diagnostic Code 5262 is not warranted due to an additional ankle disability.  

Additionally, the Board finds no lay or medical evidence of knee ankylosis - particularly in flexion between 10 and 20 degrees.  As such, a higher rating is not warranted under Diagnostic Code 5256.  As discussed above, the term "marked" is a broad term which allows consideration of all symptoms which lead to knee impairment.  Thus, further separate ratings for limitation of motion and/or instability are not warranted as it would constitute pyramiding of symptoms already considered in the assignment of the 30 percent rating.  

In sum, based upon the evidence of record, the Veteran's service-connected residuals of fracture of the right tibia and fibula, has been shown to more nearly approximate overall marked knee disability due to limitation of motion as worse as 90 degrees of flexion with flares of disability resulting in an inability to bend the knee and subjective sensation of give-way and instability.  As a 30 percent evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim, there is no basis for staged ratings for this claim.  In reaching the above conclusion, the Board has applied the approximating principles in favor of the Veteran.  However, as the preponderance of the evidence is against the claim for a rating higher than 20 percent, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion, stiffness, and pain, which is contemplated by broad term "marked" and the application of 38 C.F.R. §§ 4.40, 4.45.  The Veteran does not have any symptomatology not already considered by the Board in the assignment of a 30 percent rating.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has been awarded an extraschedular TDIU based upon the combined effects of his service-connected disabilities.  However, as it pertains to separate schedular ratings, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran expressly raised TDIU, which already is part of his claim for a higher rating for his right leg disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that the Veteran was granted TDIU in an August 2015 rating decision and has just initiated an appeal of the effective date, as discussed below in the REMAND portion of this decision.


ORDER

A 30 percent for residuals of a fracture of the right tibia and fibula is granted.


REMAND

In an August 2015 rating decision, the Veteran was granted TDIU and basic entitlement to educational assistance effective March 2013.  In April 2016, the Veteran, through his attorney, filed a notice of disagreement as to the effective date for TDIU and educational assistance benefits.  

The RO has not issued a statement of the case addressing the claim; the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the claim for an earlier effective date for TDIU as denied in an August 2015 rating decision. In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


